DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments
Applicant's arguments filed on 07/27/2022have been fully considered but they are not persuasive because fig. 10 of Kim discloses wherein each of the plurality of first crack block grooves is separate from each of the plurality of second crack block grooves (https://www.dictionary.com/browse/separate   - to keep apart or divide, as by an intervening barrier or space, and the horizontal (across the page) portion in the X-direction and vertical (up and down the page) portion in the Y-direction are separated by the bent portion, which is an intervening barrier) as recited by amended claims 1 and 21; and wherein each of the plurality of sets of crack block grooves are separate from each other (https://www.dictionary.com/browse/separate   - to keep apart or divide, as by an intervening barrier or space, and the horizontal (across the page) portion in the X-direction and vertical (up and down the page) portion in the Y-direction are separated by the bent portion, which is an intervening barrier) as  recited in amended claim 22. 
It is suggested that the applicant amends the independent claims to recites the elements of FIG. 4 of the Original Specification to overcome the prior art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 10-16, 18, 20-22 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. 20150060778.

    PNG
    media_image1.png
    425
    516
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    688
    827
    media_image2.png
    Greyscale

Regarding claim 1, fig. 10 of Kim discloses a display device, comprising: 
a substrate 101 (fig. 5) including a display area AA and a non-display area NA; 
a plurality of insulation layers (105-131) disposed on the substrate; 
a pixel disposed on the substrate in the display area, the pixel including a transistor T and a light emitting element E electrically connected to the transistor; and 
a crack blocker 225/235 disposed on the substrate in the non-display area, the crack blocker including: 
a plurality of first crack block grooves (as labeled by examiner above, horizontal (across the page) portion in the X-direction) defined in at least one of the plurality of the insulation layers, each of the plurality of first crack block grooves extending in a first direction (X – across the page), and arranged in a second direction (Y – up and down the page) crossing the first direction; and 
a plurality of second crack block grooves (as labeled by examiner above, vertical (up and down the page) portion in the Y-direction) defined in the at least one of the plurality of insulation layers, adjacent to the plurality of first crack block grooves, each of the plurality of second crack block grooves extending in the second direction (Y), and arranged in the first direction (X),
wherein each of the plurality of first crack block grooves is separate from each of the plurality of second crack block grooves (https://www.dictionary.com/browse/separate   - to keep apart or divide, as by an intervening barrier or space, and the horizontal (across the page) portion in the X-direction and vertical (up and down the page) portion in the Y-direction are separated by the bent portion, which is an intervening barrier).
 
Regarding claim 2, fig. 10 of Kim discloses wherein the plurality of second crack block grooves are adjacent to the plurality of first crack block grooves in the first direction (X).
 
Regarding claim 6, fig. 10 of Kim discloses wherein the second direction is perpendicular to the first direction,

Regarding claim 10, fig. 10 of Kim discloses wherein the crack blocker has a rectangular shape in a plan view.

Regarding claim 11, fig. 10 of Kim discloses wherein the plurality of first crack block grooves and the plurality of second crack block grooves have a stripe shape in a plan view (225/235 forms a stripe shape).

Regarding claim 12, fig. 5 of Kim discloses wherein the transistor includes: an active layer 109a, a control electrode 115a insulated from the active layer and overlapping the active layer in a thickness direction of the substrate; an input electrode 127a insulated from the control electrode and connected to a first lateral side of the active layer; and an output electrode 127b insulated from the control electrode and connected to a second lateral side of the active layer, and wherein the plurality of insulation layers includes: a first insulation layer 113 disposed between the active layer and the control electrode; and a second insulation layer 121 disposed between the control electrode and the input electrode.

Regarding claim 13, fig. 5 of Kim discloses wherein the plurality of insulation layers further includes a buffer layer 107 disposed between the substrate 101 and the active layer 109a.

Regarding claim 14, par [0074] of Kim discloses wherein each of the plurality of insulation layers includes an inorganic insulation material (a buffer layer 107 having, for example, a multilayer structure made of an inorganic insulating material, e.g., silicon oxide (SiO.sub.2) or a silicon nitride (SiNx)). 

Regarding claim 15, par [0161] of Kim discloses wherein: the non-display area includes a bending area positioned at a side of the display area, and wherein the crack blocker is positioned at a side of the bending area.

Regarding claim 16, fig. 10 of Kim discloses wherein: the non-display area includes a peripheral area surrounding the display area, and wherein the crack blocker is positioned in the peripheral area.

Regarding claim 18,  further comprising: an encapsulation layer (145, 147,149, 151 disposed on the pixel in the display area, wherein the encapsulation layer extends to the non-display area and covers the crack blocker, the encapsulation layer directly contacting the plurality of first crack block grooves and the plurality of second crack block grooves.

Regarding claim 20, fig. 5 of Kim discloses Wherein the light emitting element includes: a first electrode: a second electrode spaced apart from the first electrode and overlapping the first electrode; and an emission layer disposed between the first electrode and the second electrode.

    PNG
    media_image3.png
    507
    1049
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    660
    775
    media_image4.png
    Greyscale

Regarding claim 21, fig. 10 of Kim discloses a display device, comprising: 
a substrate 101 having a display area AA that includes at least one pixel and a non-display area NA that includes a peripheral area surrounding the display area; 
a plurality of insulation layers (as labeled by examiner above) disposed on the substrate; 
at least one dam (as labeled by examiner above) disposed on the plurality of insulation layers in the peripheral area, the at least one dam extending in a first direction (Z); 
a crack blocker disposed on the substrate in the peripheral area, the crack blocker is disposed farther from the display area than the at least one dam in a second direction (X) that is parallel to an upper surface of the substrate, wherein the crack blocker includes: 
a plurality of first crack block grooves defined in at least one of the plurality of the insulation layers, each of the plurality of first crack block grooves extending in a third direction (Y) that crosses the first direction; and 
a plurality of second crack block grooves defined in the plurality of insulation layers adjacent to the plurality of first crack block grooves in the second direction, the plurality of second crack block grooves extending in the first direction (Z – this is a 3-dimensional object and has z dimension extension),
wherein each of the plurality of first crack block grooves is separate from each of the plurality of second crack block grooves (https://www.dictionary.com/browse/separate   - to keep apart or divide, as by an intervening barrier or space, and the horizontal (across the page) portion in the X-direction and vertical (up and down the page) portion in the Y-direction are separated by the bent portion, which is an intervening barrier).

Regarding claim 22, fig. 10 of Kim discloses a display device, comprising: 
a substrate 101 having a display area AA that includes at least one pixel and a non-display area NA; 
a plurality of insulation layers disposed on the substrate; 
a crack blocker disposed on the substrate in the non-display area, wherein the crack blocker includes: 
a plurality of sets of crack block grooves (2 sets shown above, first and second crack block grooves) defined in at least one of the plurality of the insulation layers and arranged adjacent to each other in a first direction (X) parallel to an upper surface of the substrate and/or a second direction that is parallel to the upper surface of the substrate and perpendicular to the first direction,
wherein each set of crack block grooves includes a plurality of crack block grooves 225/235 that extend in a direction that is different (X and Y are different) from each of the plurality of crack block grooves of an adjacent set of crack block grooves,
wherein each of the plurality of sets of crack block grooves are separate from each other (https://www.dictionary.com/browse/separate   - to keep apart or divide, as by an intervening barrier or space, and the horizontal (across the page) portion in the X-direction and vertical (up and down the page) portion in the Y-direction are separated by the bent portion, which is an intervening barrier).

Regarding claims 24-25, fig. 10 of Kim discloses wherein each of the plurality of second
crack block grooves intersects a gap (https://www.dictionary.com/browse/intersect - to have one or more points in common, and bend portions, 225b,235b, each a gap) between adjacent first crack black grooves of the plurality of first crack block grooves.

Regarding claim 26, fig. 10 of Kim discloses wherein each of the plurality of crack grooves intersects a gap (https://www.dictionary.com/browse/intersect - to have one or more points in common, and bend portions, 225b,235b, each a gap)  between adjacent crack block grooves of the adjacent set of crack block grooves.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claim 7, Kim discloses claim 1, but does not discloses wherein the first direction is parallel to a scan line providing a scan signal to the pixel. 
However, it would have been obvious to one having ordinary skill to form a device comprising wherein the first direction is parallel to a scan line providing a scan signal to the pixel as that claimed by applicant in order to meeting the applicant layout design, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of CN 108520895 A (hereinafter Wang).
 Regarding claim 17, Kim discloses claim 1, but does not disclose wherein an upper surface of the substrate is exposed by the plurality of first crack block grooves and the plurality of second crack block grooves.

    PNG
    media_image5.png
    432
    946
    media_image5.png
    Greyscale


	However, fig. 12 of Wang discloses forming a plurality of grooves wherein an upper surface of a substrate is exposed by the grooves to provide for better flexible of the device to prevent crack.
In view of such teaching, it would have been obvious to form a device of Kim further comprising wherein an upper surface of the substrate is exposed by the plurality of first crack block grooves and the plurality of second crack block grooves to provide for better flexible of the device to prevent crack.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim et al. 20170288004 (hereinafter Kim004).
Regarding claim 19, Kim discloses claim 18, and discloses wherein the encapsulation layer includes: a first inorganic encapsulation layer 145; al organic encapsulation layer 147 disposed on the first inorganic encapsulation layer; and a second inorganic encapsulation layer 149 disposed on the organic encapsulation layer, and wherein the first inorganic encapsulation layer 145 directly contacts the plurality of first crack block grooves and the plurality of second crack block grooves.
Kim does not disclose wherein the first inorganic encapsulation layer and the second inorganic encapsulation layer extend to cover the crack blocker.

    PNG
    media_image6.png
    458
    697
    media_image6.png
    Greyscale

However, fig. 4 of Kim oo4 discloses a display device comprising wherein a first inorganic encapsulation layer 410 and a second inorganic encapsulation layer 430 extend to cover a crack blocker 300A to provide better protection of the crack blocker.
In view of such teaching, it would have been obvious to form a device of Kim further comprising wherein the first inorganic encapsulation layer and the second inorganic encapsulation layer extend to cover the crack blocker to provide better protection of the crack blocker.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVISA. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829